tcmemo_2013_28 united_states tax_court jessie g yates iii and melissa long yates petitioners v commissioner of internal revenue respondent docket no filed date jessie g yates iii and melissa long yates pro sese olivia h rembach for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 a for petitioners’ taxable 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure year following concessions the remaining issues for decision relate to petitioners’ sec_1031 like-kind_exchange in particular we must determine whether petitioners held real_property pincite memorial drive warsaw north carolina memorial drive property either for productive use in a trade_or_business or for investment at the time of the sec_1031 exchange we hold that petitioners did not hold the memorial drive property for either purpose whether petitioners properly allocated fair market values to certain real properties for purposes of determining gain recognized in the sec_1031 exchange we hold that respondent has failed to satisfy his burden_of_proof on this issue and whether petitioners are liable for an accuracy-related_penalty under sec_6662 subject_to a rule computation we hold that petitioners are so liable findings_of_fact petitioners resided in north carolina at the time the petition was filed i properties at issue in petitioners purchased an empty lot pincite lakeview drive wilmington north carolina lakeview property for dollar_figure thereafter petitioners constructed a residential home on the property the property was next to a golf course and near a beach while it is unclear from the record petitioners apparently used the home as their primary residence for an indeterminate time as well as for business purposes in the period leading to the exchange at issue in in date petitioners entered into an exclusive right to sell agreement for the lakeview property with a local realtor the listing price in the agreement was dollar_figure petitioners adduced no evidence at trial indicating that there were bids on the property at that price the agreement terminated on date petitioners also purchased oceanfront real_estate pincite harper avenue carolina beach north carolina harper avenue property in for dollar_figure thereafter mr yates through his wholly owned corporation quality pharm group inc quality pharm group operated a restaurant on the property which he named the hula grill on date petitioners entered into an exclusive right to sell agreement for the harper avenue property with a local realtor the listing price was set at dollar_figure no evidence was submitted indicating that there were bids on the property at that price the agreement terminated on date petitioners also had the harper avenue property appraised during this period the appraiser estimated that the fair_market_value of the property as of date was dollar_figure million mr yates indicated at trial that at unspecified dates he received two separate bids of dollar_figure million for the harper avenue property however one bid called for the deferral of payment and mr yates was leery of the creditworthiness of the second bidder given mr yates’ aversion to investment risk he rejected both bids for comparative purposes a appraisal of harper avenue a nearby similarly zoned property performed by a different appraiser was entered into evidence at trial the appraisal report listed that property’s estimated market_value as of date at dollar_figure 2the appraisal report indicates that the real_estate market in the relevant area for the months preceding the appraisal had been experiencing rapid growth as a result the appraiser in comparing the harper avenue property to other properties sold in the area adopted a per month upward adjustment however the appraiser presciently admonished obviously these exorbitant rates cannot be indefinitely sustained the appraisal report also notes that the harper avenue property is big_number square feet acres the restaurant facility on the property was identified as an approximately big_number square-foot wood-framed building the property had been previously appraised for ad valorem tax purposes as of date at dollar_figure of that amount dollar_figure was attributed to the facility on the property and dollar_figure was attributed to the land 3the owner of harper avenue had purchased the property in date for dollar_figure the parcel was approximately big_number square feet and was appraised under the assumption that it would be renovated into a combination residential office unit big_number square feet of residential and square feet of office space on date petitioners entered into another exclusive right to sell agreement with a separate realtor for the harper avenue property the listing price set in that agreement was dollar_figure million again petitioners adduced no evidence demonstrating that any bids were submitted on the property at that price and the agreement terminated on date ii like-kind_exchange by the harper avenue property had purportedly become a desirable parcel of land in particular a local businessman russell maynard had individually or through his company seaview properties llc purchased all contiguous property mr maynard ultimately intended to construct a hilton hotel at the location and needed the harper avenue property to complete the project fortunately for mr maynard he owned a parcel of land adjacent to the hula grill which the hula grill had leased to serve as its parking lot in an effort to induce petitioners to sell the harper avenue property mr maynard terminated the parking lot lease petitioners understood that without a viable parking lot their business would suffer perhaps irreparably petitioners frustrated by mr maynard’s efforts begrudgingly began negotiations for the sale of the harper avenue property during the negotiations petitioners indicated that they would sell the harper avenue property only if mr maynard also purchased either the lakeview property or their residence at south churchill drive wilmington north carolina while originally reluctant to purchase either mr maynard recognized that petitioners were steadfast in conditioning the sale of the harper avenue property on the corresponding sale of one of the other offered properties eventually mr maynard agreed to purchase the lakeview property at that point petitioners intended the sale of the harper avenue property and the lakeview property to be pieces of a larger like-kind_exchange pursuant to sec_1031 the sale of the properties between petitioners and seaview properties llc was consummated in date the governing purchase agreement in an attached exhibit provided 4the property exchanges at issue were not immediately contemporaneous however pursuant to the regulations issued under sec_1031 a qualified_intermediary with which the taxpayer has entered into an exchange_agreement may be used to facilitate a nonsimultaneous_exchange of property see sec_1_1031_k_-1 income_tax regs while the circumstances of the exchanges are vague we infer that respondent’s failure to raise an issue pertaining to the procedure of the exchange indicates that petitioners appropriately used a qualified_intermediary in structuring the transfer of the properties petitioners will allocate the purchase_price as follows hula grill purchase_price dollar_figure quality pharm group to cease doing business at this said location harper avenue by date purchase_price of lease agreement sic big_number lakeview property big_number total purchase_price big_number mr maynard signed the purchase agreement twice on date and again on date a separate settlement statement for the u s department of housing and urban development hud statement also listed the contract sale price as dollar_figure with dollar_figure due to quality pharm group mr maynard’s signature is readily apparent on this document following his purchase of the lakeview property mr maynard spent approximately dollar_figure to dollar_figure repairing it to make it suitable for resale in date mr maynard sold the lakeview property for dollar_figure in date petitioners entered into an offer to purchase and contract for the sale of the memorial drive property the contract indicated that the buyer is doing a exchange the buyer requests the seller apply to town for approval as sic use as bed and breakfast at buyer expense petitioners submitted no evidence indicating whether the seller of the memorial drive property ever made such an application to the appropriate municipal body on date petitioners closed on the purchase of the memorial drive property for dollar_figure three days later on date petitioners closed on the sale of their then residence at south churchill drive wilmington petitioners thereafter moved into the memorial drive property on date mr yates still resided at the memorial drive property as of date iii return position petitioners filed a joint_return for taxable_year in reporting the like- kind exchange on their return they adopted the fair market values of the properties reflected in the governing purchase agreement the exchange was summarized on petitioners’ form_8824 like-kind_exchanges and sec_1043 conflict-of-interest sales as follows 5petitioners received two other properties as part of their like-kind_exchange carolina beach road wilmington north carolina and fairfield fairy road stantonsburg north carolina cash received fmv of other_property received plus net liabilities assumed by other party reduced but not below zero by any exchange expenses you incurred fmv of like-kind_property you received add line sec_15 and adjusted_basis of like-kind_property you gave up net amounts paid to other party plus any exchange expenses not used on line realized gain_or_loss subtract line from line enter the smaller of line or line but not less than zero ordinary_income under recapture rules subtract line from line recognized gain add line sec_21 and sec_22 deferred gain_or_loss subtract line from line basis of like-kind_property received subtract line from the sums of lines and dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioners made a notation on line reporting a dollar_figure sec_121 exclusion from income iv notice_of_deficiency respondent’s position reflected in the notice_of_deficiency is that petitioners artificially inflated the fair_market_value of the hula grill while simultaneously deflating the fair_market_value of the lakeview property to avoid recognition of income discussed further infra accordingly respondent adjusted the values of petitioners’ exchanged properties as follows hula grill purchase_price dollar_figure quality pharm group big_number lakeview property big_number total purchase_price big_number i legal background opinion the issues for decision in this case emanate from petitioners’ like-kind_exchange the general_rule regarding recognition of gain_or_loss on the sale_or_exchange of property is that the entire amount of the gain_or_loss is recognized sec_1001 an exception to this rule prescribed in sec_1031 is that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that is to be held either for productive use in a trade_or_business or for investment sec_1031 if however money or unqualified property is received in an otherwise qualifying like-kind_exchange a taxpayer’s realized gain is recognized to the extent of the sum of such money and the fair market_value of such unqualified property boot sec_1031 sec_1_1031_a_-1 income_tax regs a typical like-kind_exchange requires a property-by-property comparison for computing gain recognized in the transaction sec_1_1031_j_-1 income_tax regs however if multiple properties are transferred in a like-kind_exchange the properties are separated and arranged for analysis into exchange groups based on shared characteristics sec_1_1031_j_-1 income_tax regs money and boot are placed in a separate residual_group sec_1 j - b iii income_tax regs a main contention of respondent is that the memorial drive property should be characterized as boot resulting in a 6in determining the amount_realized from the like-kind_exchange at issue petitioners appear to have merely aggregated the fair market values of all properties and cash received dollar_figure they then subtracted from that amount the aggregate bases of properties transferred dollar_figure to compute the tentative gain recognized dollar_figure petitioners aver that sec_121 entitles them to exclude dollar_figure of that amount from income each exchange_group must consist of at least one property transferred and at least one property received in the exchange sec_1_1031_j_-1 income_tax regs 8generally a residual_group is created if the aggregate fair_market_value of the properties transferred in all of the exchange groups differs from the aggregate fair_market_value of the properties received in all the exchange groups sec_1_1031_j_-1 income_tax regs reallocation of the properties in the relevant exchange and residual groups this would affect petitioners’ gain recognized on the exchange discussed further infra taxpayers must also net any liabilities assumed as part of the exchange with any liabilities relieved as part of the exchange sec_1_1031_j_-1 income_tax regs if as in this case the amount of liabilities for which the taxpayer is relieved in the exchange exceeds the amount of liabilities he assumes the excess is allocated to the residual_group as well sec_1_1031_j_-1 income_tax regs thereafter the fair market values of the properties received and the properties exchanged in each exchange_group are compared sec_1 j - b iv income_tax regs if the aggregate fair_market_value of the properties received in an exchange_group exceeds the aggregate fair_market_value of the properties transferred in the same exchange_group the excess is considered an exchange_group_surplus id conversely if the aggregate fair_market_value of the properties transferred in an exchange groups exceeds the aggregate fair market value of the properties received in the same exchange_group the excess is considered an exchange_group_deficiency id a taxpayer’s amount of gain_or_loss realized with respect to each exchange_group and the residual_group is the difference between the aggregate fair_market_value of the properties transferred in that exchange or residual_group and the properties’ aggregate adjusted_basis sec_1_1031_j_-1 income_tax regs any gain realized for each exchange_group is recognized to the extent of the lesser_of the gain realized and the amount of the exchange_group_deficiency if any id regarding the residual_group the recognized gain_or_loss determined under the general rules is prescribed by sec_1001 id a separate provision sec_121 excludes from income gain realized and recognized in certain property transfers in particular for taxpayers filing joint returns sec_121 excludes from gross_income up to dollar_figure of gain from the sale_or_exchange of property if during the 5-year period preceding such transfer 9if the taxpayer assumed_liabilities in excess of liabilities exchanged in the transaction any exchange_group_surplus or exchange_group_deficiency is adjusted accordingly sec_1_1031_j_-1 income_tax regs as noted supra petitioners were relieved of liabilities in the exchange in excess of liabilities assumed at least one spouse owned the property and both spouses used the property as their principal_residence for the aggregate of two or more years sec_121 b dollar_figure respondent concedes that the lakeview property qualifies as petitioners’ personal_residence for purposes of sec_121 consequently we are presented with the simultaneous application of sec_121 and sec_1031 to the exchange at issue the commissioner has indicated that in these circumstances s ection must be applied to gain realized before applying sec_1031 revproc_2005_ sec_4 2005_1_cb_528 accordingly any realized gain attributable to the exchange of the lakeview property as a distinct discrete part of petitioners’ overall like-kind_exchange is excluded pursuant to sec_121 respondent proffers that petitioners manipulated this statutory scheme by artificially deflating and inflating the fair market values of the lakeview property and the harper avenue property respectfully in a purportedly misguided attempt to exclude recognized gain from income therefore our inquiry regarding respondent’s assertion narrows to whether petitioners’ allocation of fair market 10to be entitled to the entire dollar_figure exclusion neither jointly filing spouse may have applied sec_121 to exclude gain on property sold or exchanged within the two years preceding the sale_or_exchange of the property at issue sec_121 values to the exchanged properties comports with the economic reality of the transaction or simply represents petitioners’ specious attempt to limit their tax exposure ii burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 nonetheless if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 credible_evidence is evidence that after critical analysis would constitute a sufficient basis for deciding the issue in favor of the taxpayer if no contrary evidence were submitted 132_tc_105 aff’d 613_f3d_1360 11th cir the shifting of the burden_of_proof however is conditioned upon the taxpayer’s first demonstrating that he or she met the requirements of sec_7491 including substantiating any item as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews while respondent does not concede that petitioners have satisfied the requirements of sec_7491 at trial petitioners convincingly testified regarding their substantial efforts to accommodate respondent during audit this testimony was uncontested indeed there appears to be no dispute that petitioners maintained all required_documentation and allowed respondent full access to all available records accordingly we find that petitioners have satisfied the preliminary requirements set forth in sec_7491 we now turn to whether petitioners have adduced credible_evidence regarding the two immediate issues for which the burden_of_proof may be shifted pursuant to sec_7491 whether petitioners held the memorial drive property either for productive use in a trade_or_business or for investment at the time of the sec_1031 exchange and whether petitioners properly allocated fair market values to the exchanged properties in the purchase agreement a memorial drive property--business or investment intent petitioners rely principally on their testimony at trial as evidencing their intent to use the memorial drive property as a bed and breakfast at the time of the like- kind exchange however self-serving testimony without corresponding objective evidence is of negligible probative value and fails to meaningfully inform the court as to any disputed issues accordingly such testimony is routinely rejected see 112_tc_183 87_tc_74 crispin v commissioner tcmemo_2012_70 tax ct memo lexis at notwithstanding petitioners’ largely uncorroborated testimony they do refer the court to a provision in the memorial drive property sale contract where they request ed that the seller apply to the appropriate town board to use the memorial drive property as bed and breakfast at buyer expense nonetheless petitioners provided no evidence demonstrating that such a request was ever made or that they even inquired as to whether the seller’s fulfilled this nonobligatory term of the contract furthermore the sale was not explicitly conditioned upon the seller’s successfully securing municipal consent to use the memorial drive property as a bed and breakfast instead the provision served as nothing more than a trivial addition inserted in the contract for the purpose of securing petitioners’ desired nonrecognition treatment of the exchange without the benefit of further objective evidence establishing petitioners’ legitimate efforts to hold the memorial drive property as a business or investment_property we cannot find that they have adduced credible_evidence warranting a shifting of the burden_of_proof pursuant to sec_7491 b allocation of fair market values petitioners effectively submit that the purchase agreement represents a duly bargained agreement between adverse parties and that the allocations therein represent credible_evidence sufficient to shift the burden_of_proof to respondent to be sure this court strictly scrutinizes an allocation if it does not have adverse tax consequences for the parties adverse tax interests deter allocations which lack economic reality bemidji distrib co v commissioner tcmemo_2001_260 citing 636_f2d_1139 6th cir aff’g per curiam t c memo aff’d sub nom 59_fedappx_168 8th cir petitioners however correctly note that the purchaser mr maynard is an adverse_party in the transactiondollar_figure any_tax benefit to one party in 11respondent avers that the alleged qualification inserted in the purchase agreement that the seller will allocate the purchase_price emphasis added represents that there was no mutual agreement between the parties regarding the allocations and that mr maynard was free to deviate from the allocations for taxes or other purposes we are skeptical that respondent would maintain this position if the allocations inured to the benefit of mr maynard further to accord any persuasive weight to respondent’s argument we would have to accept that inserting the allocations into the document was a superfluous exercise similar to the provision in the memorial drive property contract having no affect on the parties we do not interpret the purchase agreement in the manner respondent suggests rather we find that the unambiguous language of the purchase agreement engendered mutual obligations on the parties to report the sale prices in continued the exchange was counterpoised by a tax detriment to the other this is highlighted by the fact that mr maynard apparently treated the transaction from his viewpoint as a sec_1001 transaction the allocations therefore were critical in ascertaining mr maynard’s cost_basis in the properties he received in the exchange see sec_1012 the basis_of_property shall be the cost of such property therefore the tax consequences of any subsequent sale of the properties mr maynard received in the exchange would be affected by the allocations see sec_1001 petitioners also assert that the price allocations in the purchase agreement when compared on a dollar-per-acre basis with those of the nearby properties exhibit competitive prices for real_estate in the respective areas to demonstrate this point petitioners submitted to the court copies of various real_estate deeds some reflecting purchase prices for properties in the same localities as those pincite continued accord with the specifically delineated allocations in the document see eg 87_tc_1046 taxpayers attempting to challenge a contractual allocation must adduce strong_proof meaning more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties mr maynard’s initialing of the purchase agreement page at issue underscores that he at least at one point recognized the economic consequence of the allocations issue while petitioners’ pricing methodology is both unorthodox and unscientific it at minimum slightly bolsters the credibility of their argumentdollar_figure when the evidence is viewed in toto we find that petitioners have submitted credible_evidence concerning the validity of the contractual sale price allocation sufficient to shift the burden_of_proof pursuant to sec_7491 the burden_of_proof rests with respondent on this issue iii business or investment intent whether a taxpayer intends to hold a property for productive use in a trade_or_business or for investment is a question of fact that must be determined at the time of the exchange 81_tc_782 aff’d 760_f2d_1039 9th cir 78_tc_225 the use of property solely as a personal_residence is antithetical to its being held for investment or business purposes see eg 602_f2d_1341 9th cir the record is devoid of objective evidence tending to shed light on the circumstances surrounding petitioners’ acquisition of the memorial drive 12petitioners’ inartful attempt to compare relevant sale prices suffers among other reasons from their inability to carefully delineate the proximity of the properties reflected in the deeds with the exchanged properties the vague record limits the persuasiveness of petitioners’ argument property as noted supra petitioners rely primarily on their testimony and the provision inserted in the relevant sales contract requesting that the seller apply for permission to use the property as a bed and breakfast to demonstrate their business intent it is undisputed however that petitioners moved into the memorial drive property a mere four days after the close of the sale and treated the home as their primary residence for an indeterminate timedollar_figure in the light of two recent cases of this court we remain unconvinced that these facts effectively establish that petitioners intended to hold the property for business purposes at the time of the exchange in goolsby v commissioner tcmemo_2010_64 tax ct memo lexi sec_64 taxpayers entered into a like-kind_exchange for the ostensible purpose of using the real_estate received in the transaction as a rental property citing among other factors the taxpayers’ failure to research whether certain covenants permitted the use of the real_estate as rental property their minimal efforts to actually rent the property and the fact that they moved into the property within 13petitioners testified that the unanticipated sale of their previous residence required them to stay at the memorial drive property following the sale and that they actively tried to find a new home in the interim ms yates also conceded at trial that petitioners used the memorial drive property as their principal_residence for of the first months they owned the property two months of the transaction we found that the taxpayers failed to satisfy their burden of demonstrating their investment intent at the time of the exchange id tax ct memo lexi sec_64 at conversely in reesink v commissioner tcmemo_2012_118 tax ct memo lexi sec_117 we upheld the validity of a sec_1031 exchange by noting that the taxpayers’ efforts to rent the home including placing flyers in nearby areas and showing the property to potential renters demonstrated their intent to hold the property for business purposes id tax ct memo lexi sec_117 at we so held notwithstanding the fact that the taxpayers moved into the home eight months after the exchange id similar to the taxpayers’ failures in goolsby petitioners’ failure to submit any evidence into the record regarding their efforts to transform the memorial drive property into a business_enterprise underscores their lack of business motive in the exchange indeed it is unclear whether it was even possible to convert the memorial drive property into a bed and breakfast further petitioners’ use of the memorial drive property as their personal_residence beginning a mere four days following the close of the sale creates a clear presumption of nonbusiness intent exceeding that of the taxpayers in either goolsby or reesink accordingly we hold that petitioners must treat the memorial drive property as boot for purposes of determining their gain recognized on the exchange iv allocation of fair market values neither the commissioner nor this court is bound to accept a contractual allocation lacking substance see eg 294_f2d_52 9th cir aff’g 34_tc_235 86_tc_1284 rather the economic realities of a transaction determine its tax consequences irrespective of the form chosen by the parties 209_f2d_761 10th cir aff’g 19_tc_718 see also landry v commissioner t c pincite this court will generally uphold a contractual allocation if it has ‘some independent basis in fact or some arguable relationship with business reality such that reasonable men genuinely concerned with their economic future might bargain for such an agreement ’ landry v commissioner t c pincite quoting schulz v commissioner f 2d pincite conversely a n allocation by the buyer and the seller will be ignored if it is unrealistic or is not a result of arm’s-length negotiations between parties with adverse tax motivations id pincite8 citations omitted as noted supra we find that mr maynard and petitioners were adverse parties in the transaction at issue consequently the allocations provided in the purchase agreement are essentially afforded a presumption of business reality see schulz v commissioner f 2d pincite c ountervailing tax considerations upon each taxpayer should tend to limit schemes or forms which have no basis in economic fact the commissioner should be slow in going beyond the values which the taxpayers state when such countervailing factors are present 108_tc_25 landry v commissioner t c pincite 74_tc_441 we must therefore be circumspect to avoid altering their expectations without clear evidence indicating otherwise respondent nonetheless disputes the characterization of the parties as adverse and offers that mr maynard’s ambivalence to the allocations in the governing agreement allowed petitioners an opportunity to contrive unrealistic and artificial values for the exchanged properties in support of this proposition respondent relies on mr maynard’s testimony in which he stated that he believed the values of the harper avenue property and the lakeview property were dollar_figure and dollar_figure respectively at the time of the exchange respondent further submits that the exhibit attached to the purchase agreement establishing the allocations was manufactured solely by petitioners yet mr maynard’s testimony was far more opaque regarding aspects of the exchange than respondent suggests the following colloquy demonstrates that time has diluted mr maynard’s memory regarding specifics of the transaction and that it was likely that the parties collaborated on ascribing values to the exchanged properties mr yates q- so is it your testimony here today that you do not know who supplied exhibit b or where it came from mr maynard a- that’s basically correct to my best remembering i honestly don’t remember who structured it i doubt - - i mean i didn’t even know the name of your business was quality farm so i would have needed some assistance in structuring that if - - i wanted to buy that property let me make it perfectly clear mr yates and i went back and forth with each other for six months or a year as adjoining property owners and we could never work anything out and finally we came to that dollar_figure million price and - - but as far as structuring the values in there i wouldn’t have known how to do that so i probably had some assistance from you if i supplied that then i was given some guidance by you and i honestly can sit here with my hand on the bible and say i don’t recall any of that it is also uncontested that mr maynard initialed the exhibit containing the allocations and that his hud statement listed the contract sale price as dollar_figure with dollar_figure due to quality pharm group therefore mr maynard at least at one point respected the allocated values established in the purchase agreement it also strains credulity to suggest that mr maynard a businessman well versed in real_estate sales would not meticulously examine the purchase_price agreement to ensure that his interests were adequately represented in sum we glean nothing from mr maynard’s testimony persuading us to reallocate the agreed- upon values of the properties in the purchase agreement respondent next proffers that petitioners’ listing prices for the exchanged properties the value assigned by the appraiser in his appraisal of the harper avenue property and the sale price of mr maynard’s subsequent transfer of the lakeview property more appropriately evidence the fair market values of the exchanged properties than the allocations in the purchase agreement while respondent’s position has superficial merit we find that in these circumstances it would be unjustified to disturb the agreed-upon allocations a harper avenue property petitioners purchased the harper avenue property in for dollar_figure from february to date petitioners engaged a local realtor to sell the property at its listing price of dollar_figure the property was appraised in date at dollar_figure thereafter in date petitioners engaged a separate realtor to sell the property at an increased listing price of dollar_figure million mr yates testified that he received only two separate bids on the property both for dollar_figure million both bids were rejected on the basis of what petitioners perceived as inherent unacceptable risksdollar_figure we believe that the aforementioned listing prices simply reflect petitioners’ unbounded and unfounded hope to receive a windfall profit on their investment indeed if petitioners had sold the harper avenue property at the listing prices they would have secured a return on investment approximating or respectively in merely three yearsdollar_figure while we are cognizant that real_estate values rise and fall at times with great fluctuation according to the vicissitudes of the relevant market there is no evidence before us which would support the excessive appreciation of the harper avenue property as implied in petitioners’ listing prices correspondingly we are not persuaded that the listing prices represent probative or suggestive evidence of the fair_market_value of the harper avenue property 14as noted supra mr yates testified that the first bid called for a deferral of payment and the second bid was submitted by a purchaser with suspect credit 15while petitioners apparently renovated the building at some point respondent submits that petitioners’ adjusted_basis after holding the property for three years was dollar_figure clearly then the renovations were not so significant as to validate petitioners’ excessive listing prices turning to the appraisal of the harper avenue property we find that it also does little to aid in our inquiry respondent uses the appraisal of the harper avenue property as essentially an expert report in this case and in so doing exposes the limitations of relying on specialized manufactured evidence without affording the court an opportunity to observe its creator and to question him as to the accuracy of his conclusionsdollar_figure indeed when the appraisal of the harper avenue property is juxtaposed with a contemporaneous appraisal of a nearby property we are left with diametrically different valuations without any means to reconcile the two the nearby property subject_to the third-party appraisal harper avenue was purchased for dollar_figure a year before petitioners purchased the harper avenue property for dollar_figure the two properties were similarly zoned and similarly sized and the structures on the respective properties were of similar square footagedollar_figure consequently without further facts to differentiate the two 16in general we will not admit an appraisal report as evidence of fair_market_value unless the author of the report testifies at trial and is available for cross- examination 125_tc_1 see also evans v commissioner tcmemo_2010_207 tax ct memo lexi sec_242 at droz v commissioner tcmemo_1996_81 tax ct memo lexi sec_80 at 17the building on the harper avenue property was somewhat larger than the continued properties one might reasonably infer that they would appreciate or depreciate at congruent rates an appraisal performed on harper avenue estimated the market_value of the property as of date at dollar_figure in contrast petitioners’ harper avenue property was appraised months later at dollar_figure million respondent offers no explanation clarifying the discrepancies in the separate appraisers’ estimates indeed if we were to accept as accurate the harper avenue property appraisal then we would have to concomitantly accredit the correlative proposition that both the harper avenue property and the harper avenue property approximately tripled in fair_market_value in little over a year we cannot logically accept this conclusion accordingly without further evidence demonstrating that the two appraisals are compatible we conclude that respondent has failed to establish the accuracy or reliability of the harper avenue appraisal we can also disregard as irrelevant the two dollar_figure million bids that petitioners purportedly received on the harper avenue property the record pertaining to these bids consists entirely of petitioners’ brief trial testimony on the matter as continued presumably renovated building on the harper avenue property nonetheless the harper avenue property was a larger real_estate parcel than the harper avenue property noted supra petitioners indicated that one bid called for deferred payment and the other was offered by a purchaser with questionable credit in these circumstances it is plausible that such bidders might overbid on a property to remain competitive consequently and on the basis of the unremarkable record at hand we find that the purported bids are inconsequential to our inquiry b lakeview property discerning the fair_market_value of the lakeview property at the time of the exchange is more difficult petitioners purchased the property in for dollar_figure and thereafter constructed a residence on the property petitioners continuously improved the property through their period of ownershipdollar_figure the property was also fortuitously next to a golf course and near a beach in date petitioners engaged a local realtor to sell the property at a listing price of dollar_figure 18the parties disagree as to petitioners’ adjusted_basis in the lakeview property petitioners’ assert that their adjusted_basis is approximately dollar_figure while respondent’s statutory_notice_of_deficiency indicates that petitioners’ adjusted_basis is dollar_figure this issue was not presented for decision however in either circumstance petitioners’ adjusted_basis evidences they made significant efforts to improve the property 19this listing price of the lakeview property does not approach the unreasonableness of the listing prices for the harper avenue property indeed the listing price of the lakeview property exceeds the amount that respondent submits represents fair_market_value of the property at the time of the exchange by only dollar_figure apparently no bids were submitted at that price petitioners’ contract with the realtor terminated on date at trial mr maynard testified that he believed the property to be worth dollar_figure at the point of exchange furthermore following his date purchase of the lakeview drive property mr maynard spent approximately dollar_figure to dollar_figure repairing the property nine months later in date mr maynard sold the lakeview drive property for dollar_figure these facts standing alone suggest that the allocation of dollar_figure to the harper avenue property in the purchase agreement was excessive nonetheless petitioners repeatedly assert that the allocation represents a bargained-for-agreement and that many of the facts respondent cites in his argument do not reflect nor adequately account for the tumultuous period in the real_estate market during which the salient events of this case took place we agree with petitioners in determining the fair_market_value of a property we endeavor to ascertain the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under a compulsion to buy or to sell see 411_us_546 applying the standard set forth in sec_20_2031-1 estate_tax regs the standard is objective using a hypothetical willing buyer and seller who are presumed to be dedicated to achieving maximum economic advantage in any transaction involving the property see 94_tc_193 the objective willing buyer-willing seller standard must be achieved in the context of market and economic conditions on the valuation_date id as noted supra we believe the agreed-upon allocations by the adverse parties in this case serve as the most compelling evidence of the properties’ fair market values entered into the record mr maynard as a knowledgeable businessman undoubtedly pursued his best interests in the transaction although at one point at trial mr maynard testified that he would not have allocated the purchase_price in the manner represented in the purchase agreement he also testified that he was ultimately responsible for and provided petitioners with the purchase agreement and admitted that it was possible that he received guidance from them on the allocations we do not believe as respondent submits that mr maynard would cavalierly dismiss the allocations without assessing their effect upon him indeed mr maynard initialed the page of the purchase agreement upon which the allocations are displayed prominently when viewed in its entirety mr maynard’s testimony reflects that he does not recall with any degree of specificity critical aspects of the transaction at issue the purchase agreement therefore best represents the willing sellers’ and willing buyer’s contemporaneous views of the fair market values of the properties exchanged concerning the general economic conditions at the point of exchange even a casual observer of the real_estate market during that period would undoubtedly recognize its tumultdollar_figure petitioners aver that the exchange of the lakeview property with mr maynard occurred at the zenith of the real_estate market in wilmington north carolina and conversely mr maynard’s sale of the property nine months later occurred at its nadir respondent has not addressed this point but has tacitly recognized its validity by submitting the fair_market_value of the property as dollar_figure rather than dollar_figure which mr maynard received on his subsequent sale of the property in our effort to analyze the fair_market_value of the exchanged properties through the prism of the relevant market at the point of transfer we believe that the allocations in the purchase agreement serve as the most reliable evidence in the record before us 20we draw no negative inference from the fact that no bids were submitted for the lakeview property during the two months it remained on the market at a listing price of dollar_figure the lack of bids in such a short_period is not reflective of a universal lack of interest c conclusion real_estate_valuation is a question of fact to be resolved on the basis of the entire record see 674_f2d_761 9th cir 64_tc_889 in accord with our prior discussion we find that respondent has failed to satisfy his burden_of_proof in this matter v penalties the commissioner bears the burden of production on the applicability of an accuracy-related_penalty and must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner has satisfied his burden of production the taxpayer has the burden of persuading the court that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite a taxpayer can meet this burden by proving that he or she acted with reasonable_cause and in good_faith sec_6664 see also viralam v commissioner 136_tc_151 respondent in the statutory_notice_of_deficiency determined that petitioners are liable for an accuracy-related_penalty because of a substantial_understatement_of_income_tax or alternatively for negligence or disregard of rules or regulations see sec_6662 and b and in posttrial briefs however respondent focused solely on petitioners’ alleged substantial_understatement_of_income_tax accordingly we conclude that respondent has abandoned his alternative argument relating to petitioners’ alleged negligence or disregard of rules or regulations see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 petitioners conceded various adjustments to income before trial and our findings supra may require some adjustments to petitioners’ tax_liability as the effect of such computational adjustments remains unclear we cannot presently determine whether petitioners’ underpayment was due to a substantial_understatement_of_income_tax for their taxable_year this issue however will be resolved following a rule computation notwithstanding that for the moment we leave unresolved whether petitioners reported a substantial_understatement_of_income_tax for their taxable_year for purposes of judicial economy we turn to whether petitioners had reasonable_cause and acted in good_faith as to any underpayment of their income_tax_liability reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer may demonstrate reasonable_cause through good-faith reliance on the advice of an independent professional such as a tax adviser a lawyer or an accountant as to the item’s tax treatment 469_us_241 135_tc_199 sec_1_6664-4 income_tax regs to prevail in this effort the taxpayer must show that he or she selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite see sanford v commissioner tcmemo_2008_ tax ct memo lexis at petitioners submit that they relied on their accountant in preparing their taxable_year return however at trial they offered no testimony or evidence concerning the expertise of their accountant the information they allegedly provided to their accountant or their actual reliance in good_faith on their accountant’s advice accordingly we find that petitioners have failed to demonstrate their reasonable_cause and good_faith in this case vi conclusion recapitulating our prior discussions we hold that petitioners failed to demonstrate that they held the memorial avenue property for investment or business purposes respondent failed to satisfy his burden_of_proof in his attempt to demonstrate that petitioners improperly allocated fair market values to real properties in their like-kind_exchange and subject_to a rule computation petitioners are liable for a sec_6662 accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant groundless or otherwise without merit to reflect the foregoing decision will be entered under rule
